Name: Decision No 2/1999 of the EC-Turkey Association Council of 8 March 1999 concerning the extension of the list of committees referred to in Annex 9 to Decision No 1/95 on implementing the final phase of the Customs Union
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  European construction;  technology and technical regulations;  tariff policy
 Date Published: 1999-03-18

 Avis juridique important|21999D0318(01)Decision No 2/1999 of the EC-Turkey Association Council of 8 March 1999 concerning the extension of the list of committees referred to in Annex 9 to Decision No 1/95 on implementing the final phase of the Customs Union Official Journal L 072 , 18/03/1999 P. 0036 - 0036DECISION No 2/1999 OF THE EC-TURKEY ASSOCIATION COUNCIL of 8 March 1999 concerning the extension of the list of committees referred to in Annex 9 to Decision No 1/95 on implementing the final phase of the Customs Union (1999/208/EC)THE EC-TURKEY ASSOCIATION COUNCIL,Having regard to Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the Customs Union (1), and in particular Article 60 thereof,Whereas Article 60 of the abovementioned Decision No 1/95 provides for extension of the list of committees referred to in Annex 9 thereto; whereas this list should be extended to include the 'Technical Regulations` part of the Committee set up by Directive 83/189/EEC (2); whereas the 'Technical Regulations` part is that part of the Committee entrusted with application of Articles 1 and 8 to 12 of Directive 83/189/EEC;Whereas Decision No 5/95 of the EC-Turkey Association Council set out the procedures for associating Turkish experts with the work of certain technical committees,HAS DECIDED AS FOLLOWS:Article 1 The list of committees referred to in Annex 9 to Decision No 1/95 is hereby extended to include the 'Technical Regulations` part of the Committee set up by Directive 83/189/EEC.Article 2 This Decision shall enter into force on the day of its adoption.Done at Brussels, 8 March 1999.For the EC-Turkey Association CouncilThe PresidentJ. FISCHER(1) OJ L 35, 13. 2. 1996, p. 1.(2) OJ L 109, 26. 4. 1983, p. 8. Directive as amended by Directive 94/10/EC of the European Parliament and the Council (OJ L 100, 19. 4. 1994, p. 30) and by Commission Decision 96/139/EC (OJ L 32, 10. 2. 1996, p. 31).